              Case 19-55426-jwc                     Doc 1              Filed 04/04/19 Entered 04/04/19 14:26:12                                          Desc
                                                                       Petition Page 1 of 55

     Fill in this information to identify your case:

     United States Bankruptcy Court for the:

     Northern District of Georgia
                                                                                                                         2019 APR -4 P11 2: 23
     Case number (If known):                                          C      pter you are filing under:
                                                                            Chapter 7
                                                                            Chapter 11

           19-554 2                                                   C:1   Chapter 12
                                                                            Chapter 13                                                                eck if this is an
                                                                                                                                                   F Mended filing



    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                              12/17

    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
    joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
    the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


    Part 1:    Identify Yourself

                                        About Debtor 1:                                                               About Debtor 2 (Spouse Only In a Joint Case):

    1. Your full name
       Write the name that is on your    JUSTIN
       government-issued picture
                                        First name                                                                    First name
       identification (for example,
       your driver's license or
       passport).                       Middle name                                                                   Middle name
       Bring your picture
                                         VEREEN
       identification to your meeting   Last name                                                                     Last name
       with the trustee.
                                         Suffix (Sr., Jr., II, III)                                                   Suffix (Sr., Jr., II, III)




    2. All other names you
'      have used in the last 8           First name
       years
       Include your married or           Middle name
       maiden names.
                                         Last name


                                         First name

                                         Middle name

                                         Last name




    3. Only the last 4 digits of
                                         xxx       — xx —             0                           4                   XXX       — )0( —
       your Social Security
       number or federal                 OR                                                                           OR
       Individual Taxpayer
       Identification number             9 xx - xx -                                                                  9 xx      — XX —
       (ITIN)
                                                                                       %I/Si014/0151.504,3M5.11WOWS




    Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                               page 1
           Case 19-55426-jwc                       Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                          Desc
                                                                 Petition Page 2 of 55

            JUSTIN                                   VEREEN                                          Case number (if known)
Debtor 1
             First Name   Middle Name               Last Name




                                        About Debtor 1:                                                    About Debtor. 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                            I have not used any business names or EINs.                     D I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                      Business name

   Include trade names and
   doing business as names              Business name                                                      Business name



                                        EIN                                                                EIN


                                        EIN                                                                EIN




5. Where you live                                                                                          If Debtor 2 lives at a different address:


                                        4473 CREEKFORD
                                        Number          Street                                             Number           Street




                                        DULUTH                                   GA       30096
                                        City                                     State    ZIP Code          City                                     State     ZIP Code

                                        GWINNETT
                                        County                                                              County

                                        If your mailing address Is different from the one                   If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send               yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                         any notices to this mailing address.



                                        Number          Street                                              Number          Street


                                        P.O. Box                                                            P.O. Box


                                        City                                     State    ZIP Code          City                                      State    ZIP Code




6. Why you are choosing                 Check one:                                                          Check one:
   this district to file for
   bankruptcy                                  Over the last 180 days before filing this petition,          0 Over the last 180 days before filing this petition,
                                               I have lived in this district longer than in any                    I have lived in this district longer than in any
                                               other district.                                                     other district.

                                               I have another reason. Explain.                              0 I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                             (See 28 U.S.C. § 1408.)




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                           page 2
           Case 19-55426-jwc                    Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                       Desc
                                                              Petition Page 3 of 55


Debtor 1    JUSTIN                             VEREEN                                            Case number of knows)
            First Name   Middle Name            Last Name




Part 2:    Tell the Court About Your Bankruptcy Case


7. The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
   Bankruptcy Code you                 for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
                                           Chapter 7
   under
                                       0 Chapter 11
                                       O Chapter 12

                                           Chapter 13


8. How you will pay the fee            U I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                         local court for more details about how you may pay. Typically, if you are paying the fee
                                         yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                         submitting your payment on your behalf, your attorney, may pay with a credit card or check
                                         with a pre-printed address.

                                       0 I need to pay the fee in installments. If you choose this option, sign and attach the
                                         Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                       U I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                         By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                         less than 150% of the official poverty line that applies to your family size and you are unable to
                                         pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                         Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9. Have you filed for                  VI No
   bankruptcy within the
   last 8 years?                       D Yes.    District                                 When                      Case number
                                                                                                 MM ! DD / YYYY
                                                 District                                 When                      Case number
                                                                                                 MM! DD / YYYY
                                                 District                                 When                      Case number
                                                                                                 MM! DD / YYYY



10. Are any bankruptcy                 •   No
    cases pending or being
    filed by a spouse who is           0 Yes.    Debtor                                                              Relationship to you
    not filing this case with                    District                                 When                       Case number, if known
    you, or by a business                                                                        MM/DD / YYYY
    partner, or by an
    affiliate?
                                                 Debtor                                                              Relationship to you
                                                 District                                 When                       Case number, if known
                                                                                                 MM! DD / YYYY


    Do you rent your                       No. Go to line 12.
    residence?                             Yes. Has your landlord obtained an eviction judgment against you?

                                                 Qi No. Go to line 12.
                                                 0 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                      part of this bankruptcy petition.




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                      page 3
            Case 19-55426-jwc                          Doc 1          Filed 04/04/19 Entered 04/04/19 14:26:12                                  Desc
                                                                      Petition Page 4 of 55


Debtor 1      JUSTIN                                     VEREEN                                          Case number (if known)
              First Name        Middle Name             Last Name




Part 3:    Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                 21 No. Go to Part 4.
    of any full- or part-time
    business?                                 0 Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                                       Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership, or
                                                       Number       Street
   LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                        City                                                      State           ZIP Code


                                                       Check the appropriate box to describe your business:
                                                       O Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                       O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       O Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                       O None of the above


13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                              0   No. lam not filing under Chapter 11.     ,
    For a definition of small
    business debtor, see                      0 No.    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(51D).                              the Bankruptcy Code.

                                              0   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                    GO No
    property that poses or is
    alleged to pose a threat                  0 Yes.     What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                        If immediate attention is needed, why is it needed?
    immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                         Where is the property?
                                                                                  Number        Street




                                                                                  City                                                State   ZIP Code


  Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                     page 4
            Case 19-55426-jwc                       Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                          Desc
                                                                  Petition Page 5 of 55


Debtor 1      JUSTIN                                VEREEN                                              Case number (if know.)
              First Name     Middle Name            Last Name




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                     About Debtor .2 (Spouse Only in a Joint Case
15. Tell the court whether
    you have received a
    briefing about credit                  You must check one:                                                 You must check one:
    counseling.
                                              I received a briefing from an approved credit                    U I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                     counseling agency within the 180 days before I
    The law requires that you                 filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
    receive a briefing about credit           certificate of completion.                                         certificate of completion.
    counseling before you file for
                                              Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
    bankruptcy. You must
                                              plan„ if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you                 I received a briefing from an approved credit                        I received a briefing from an approved credit
    cannot do so, you are not                 counseling agency within the 180 days before I                       counseling agency within the 180 days before I
    eligible to file.                         filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                           certificate of completion.
    If you file anyway, the court             Within 14 days after you file this bankruptcy petition,               Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you
                                              you MUST file a copy of the certificate and payment                   you MUST file a copy of the certificate and payment
    will lose whatever filing fee             plan, if any.                                                         plan, if any.
    you paid, and your creditors
    can begin collection activities           I certify that I asked for credit counseling                     LI I certify that I asked for credit counseling
    again.                                    services from an approved agency, but was                           services from an approved agency, but was
                                              unable to obtain those services during the 7                        unable to obtain those services during the 7
                                              days after I made my request, and exigent                           days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                 of the requirement.

                                              To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                              required you to file this case.                                       required you to file this case.
                                              Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                              If the court is,satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                         You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                              may be dismissed.                                                     may be dismissed.
                                              Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                              days.                                                                 days.

                                           LI I am not required to receive a briefing about                         I am not required to receive a briefing about
                                              credit counseling because of:                                         credit counseling because of:

                                               U Incapacity.     I have a mental illness or a mental                •    Incapacity.   I have a mental illness or a mental
                                                                 deficiency that makes me                                              deficiency that makes me
                                                                 incapable of realizing or making                                      incapable of realizing or making
                                                                 rational decisions about finances.                                    rational decisions about finances.
                                               U Disability.     My physical disability causes me                   U Disability.      My physical disability causes me
                                                                 to be unable to participate in a                                      to be unable to participate in a
                                                                 briefing in person, by phone, or                                      briefing in person, by phone, or
                                                                 through the internet, even after I                                    through the Internet, even after I
                                                                 reasonably tried to do so.                                            reasonably tried to do so.
                                               U Active duty. I am currently on active military                     •    Active duty. I am currently on active military
                                                              duty in a military combat zone.                                         duty in a military combat zone.

                                              If you believe you are not required to receive a                      If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                     briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
                Case 19-55426-jwc                     Doc 1           Filed 04/04/19 Entered 04/04/19 14:26:12                                    Desc
                                                                      Petition Page 6 of 55


    Debtor 1      JUSTIN                                   VEREEN                                      Case number of known)
                 First Name    Middle Name            Last Name




     Part 6:   Answer These Questions for Reporting Purposes

                                             16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    16.What kind of debts do                      as "incurred by an individual primarily for a personal, family, or household purpose."
       you have?
                                                 O No. Go to line 16b.
                                                 lI Yes. Go to line 17.
                                             16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                  money for a business or investment or through the operation of the business or investment.
                                                 O No. Go to line 16c.
                                                 O Yes. Go to line 17.

                                             16c. State the type of debts you owe that are not consumer debts or business debts.



     20.Are you filing under
        Chapter 7?                           U No. I am not filing under Chapter 7. Go to line 18.

        Do you estimate that after la Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
I       any exempt property is,            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
        excluded and                       al No
        administrative expenses
        are paid that funds will be        0 Yes
        available for distribution
        to unsecured creditors?

     18.How many creditors do                Vi 1-49                               0 1,000-5,000                               0 25,001-50,000
        you estimate that you                U 50-99                               LI 5,001-10,000                             0 50,001-100,000
        owe?                                 U 100-199                             0 10,001-25,000                             0 More than 100,000
                                             0 200-999
     19.How much do you                         $0-$50,000                              $1,000,001-$10 million                   $500,000,001-$1 billion
        estimate your assets to              U $50,0014100,000                          $10,000,001-$50 million                  $1,000,000,001-$10 billion
        be worth?                            VI $100,0014500,000                    0   $50,000,0014100 million                  $10,000,000,001-$50 billion
                                                $500,001-$1 million                     $100,000,001-$500 million              0 More than $50 billion
    • 20. How much do you                      $0-$50,000                           0 $1,000,001410 million                      $500,000,001-$1 billion
          estimate your liabilities          U $50,0014100,000                      0 $10,000,001-$50 million                    $1,000,000,001-$10 billion
          to be?                               $100,0014500,000                     0 $50,000,0014100 million                  0 $10,000,000,001450 billion
                                               $500,001-$1 million                      $100,000,001-$500 million              0 More than $50 billion
     Part 7:    Sign Below

                                             I have examined this petition, and I declare under penalty of perjury that the information provided is true and
     For you                                 correct.
                                             If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                             of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                             under Chapter 7.
                                             If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                             this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                             I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                             I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                             with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                             18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                 S     ure of Debtor 1                                          Signature of Debtor 2

                                                 Executed on                                         Executed on
                                                                   MM / DD / YYYY                                MM / DD / YYYY
                                                                  mommagemmommawmgmwowwwww,AwmwrgmwommTiomargtmmannommex=ga-.

       Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
            Case 19-55426-jwc                  Doc 1          Filed 04/04/19 Entered 04/04/19 14:26:12                               Desc
                                                              Petition Page 7 of 55


 Debtor 1    JUSTIN                               VEREEN                                   Case number (If known)
             First Name   Middle Name          Last Name




  For you if you are filing this        The law allows you, as an individual, to represent yourself in bankruptcy court, but you
I bankruptcy without an                 should understand that many people find it extremely difficult to represent
  attorney                              themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
  If you are represented by
  an attorney, you do not               To be successful, you must correctly file and handle your bankruptcy case. The rules are very
. need to file this page.               technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        U No
                                        •    Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        CI No
                                        •    Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        RI   No
                                        1:1 Yes. Name of Person
                                                 Attach Bankruptcy Petition Peparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.




                                                  ure of Debtor 1                                     Signature of Debtor 2


                                        Date                                                          Date
                                                           MM/DD    / YYYY                                             MM/    DD / YYYY

                                        Contact phone                                                 Contact phone


                                        Cell phone                                                    Cell phone


                                        Email address                                                 Email address

                                                                                   --malasogasmagragaiattom

   Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                   page 8
                Case 19-55426-jwc                     Doc 1      Filed 04/04/19 Entered 04/04/19 14:26:12                             Desc
                                                                 Petition Page 8 of 55


  Fill in this information to identify your case:


  Debtor 1           JUSTIN                                       VEREEN
                        First Name              Middle Name              Last Name

  Debtor 2
   (Spouse, if filing) First Name               Middle Name              Last Name


  United States Bankruptcy Court for the: Northern District of Georgia

   Case number
   (If known)                                                                                                                        LI Check if this is an
                                                                                                                                        amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04/16

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


   Part 1:         Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        0 Married
        U Not married


      . During the last 3 years, have you lived anywhere other than where you live now?

        ar No
        U Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                          Dates Debtor I    Debtor 2:                                            Dates Debtor 2
                                                                   lived there                                                            lived there


                                                                                     U Same as Debtor 1                                  lj   Same as Debtor 1

                                                                  From                                                                        From
                 Number              Street                                             Number Street
                                                                   To                                                                         To




                 City                         State ZIP Code                            City                      State ZIP Code

                                                                                     U Same as Debtor 1                                  U    Same as Debtor 1

                                                                  From                                                                        From
                 Number              Street                                             Number Street
                                                                   To                                                                         To




                 City                         State ZIP Code                            City                      State   ZIP Code


 , 3. Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No
        U Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 I=               Explain the Sources of Your income

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1
            Case 19-55426-jwc                      Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                       Desc
                                                                 Petition Page 9 of 55


Debtor 1     JUSTIN                                VEREEN                                                Case number (If known)
              First Name      Middle Name          Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     U No
     121 Yes. Fill in the details.



                                                          Sources of Income           .. GrOsEt  Ocorne            Sources of Income          Gross Income
                                                          Check all that apply,          (befOre:deckictiOns and   Check all that apply.      (before deductions and
                                                                                      :..M.C§10019r10.    .                                   exclusions)

                                                          M Wages, commissions,                                     • Wages, commissions,
           From January 1 of current year until
                                                            bonuses, tips
                                                                                                  12,000.00           bonuses, tips
           the date you filed for bankruptcy:
                                                            Operating a business                                    U Operating a business

                                                         12.1 Wages, commissions,                                   • Wages, commissions,
           For last calendar year:                                                                56,890.00
                                                              bonuses, tips                                           bonuses, tips
           (January 1 to December 31,2018              ) U Operating a business                                     U Operating a business
                                     YYYY


           For the calendar year before that:
                                                          21 Wages, commissions,                                    U Wages, commissions,
                                                               bonuses, tips                      50,000.00            bonuses, tips
           (January 1 to December 31,2017              )U      Operating a business                                 La Operating a business
                                     YYYY


  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     a No
     LI Yes. Fill in the details.



                                                          Sources of Income             Gross Income from               Sources of Income     Gross Income from
                                                          Describe below.               each source                     Describe below.       each source
                                                                                        (before deductions and                                (before deductions and
                                                                                        exclusions)                                           exclusions)



           From January 1 of current year until
           the date you filed for bankruptcy:




            For last calendar year:
            (January 'I to December 31,
                                            YYYY




            For the calendar year before that:
            (January 1 to December 31,
                                            YYYY




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2
           Case 19-55426-jwc                           Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                            Desc
                                                                    Petition Page 10 of 55


Debtor 1   JUSTIN                                        VEREEN                                    Case number (if known)
             First Name       Middle Name               Last Name




 Part 3:    List Certain Payments You Made Before You Filed for Bankruptcy



 S. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     U No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
           "Incurred by an individual primarily for a personal, family, or household purpose."
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

             D No. Go to line 7.

             U Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                    total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                    child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
             * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     U Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

             U No. Go to line 7.

                    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                         Dates of    Total amount paid         Amount you still ewe    Was this payment for...
                                                                         payment

                     CAPITAL ONE AUTO                                   03/19                    1905.00 $                  18069.00   U Mortgage
                     Creditors Name
                                                                                                                                       a Car
                     PO BOX 259407                                      02/19
                     Number    Street                                                                                                  U Credit card

                                                                        01/19                                                          U Loan repayment
                                                                                                                                       U Suppliers or vendors
                     PLANO                   TX
                                            State            ZIP Code
                                                                                                                                       U Other
                     City




                                                                                                                                       U Mortgage
                     Creditor's Name
                                                                                                                                       U Car

                     Number    Street
                                                                                                                                       U Credit card
                                                                                                                                       U Loan repayment
                                                                                                                                       U Suppliers or vendors
                                                                                                                                       U Other
                     City                   State            ZIP Code




                                                                                                                                       U Mortgage
                     Creditor's Name
                                                                                                                                       U Car

                     Number    Street
                                                                                                                                       U Credit card
                                                                                                                                       U Loan repayment
                                                                                                                                       U Suppliers or vendors
                                                                                                                                       U Other
                     City                   State            ZIP Code




Official Form 107                                   Statement of Financial Affairs for individuals Filing for Bankruptcy                           page 3
             Case 19-55426-jwc                            Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                  Desc
                                                                      Petition Page 11 of 55


Debtor 1      JUSTIN                                         VEREEN                                   Case number yrknown)
                   First Name       Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

     El No
     U Yes. List all payments to an insider.
                                                                         Dates of     Total amount       Amount you still    Reason for this payment
                                                                         payment      paid               owe


            Insiders Name



            Number        Street




            City                                  State   ZIP Code




            Insider's Name


            Number        Street




            City                                  State   ZIP Code



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     di No
           Yes. List all payments that benefited an insider.
                                                                        Dates of       Total amount      Amount you still    Reason for this payment
                                                                        payment        paid              owe
                                                                                                                             Include creditor's name


            Insider's Name



            Number         Street




            City                                  State   ZIP Code




            Insider's Name



            Number         Street




             City                                 State   ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 4
             Case 19-55426-jwc                           Doc 1          Filed 04/04/19 Entered 04/04/19 14:26:12                                Desc
                                                                       Petition Page 12 of 55


Debtor 1      JUSTIN                                        VEREEN                                         Case number (if known)
                First Name         Muddle Name           Last Name




ina            Identity Legal Actions, Repossessions, and Foreclosures

, 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     U No
     IA Yes. Fill in the details.
                                                                Nature of the case                   Court or agency                              Status of the case
                                                               CIVIL
                                                                                                    GWINNETT COUNTY STATE COI
           Case title LVNV       FUNDING VS.                                                        Court Name
                                                                                                                                                  WI Pending
                                                                                                                                                  U On appeal
            JUSTIN VEREEN
                                                                                                    Number      Street                            U Concluded

            Case number 19M08193
                                                                                                    City                     State   ZIP Code




                                                                                                                                                  U Pending
            Case title                                                                              Court Name
                                                                                                                                                  U On appeal

                                                                                                    Number      Street                            U Concluded

            Case number
                                                                                                    City                     State   ZIP Code



, 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      Ei No. Go to line 11.
           Yes. Fill in the information below.

                                                                          .Describe the property            .                                   Value of the property



                 Creditors Name



                 Number      Street                                       Explain what happened

                                                                          U    Property was repossessed.
                                                                          U    Property was foreclosed.
                                                                          U    Property was garnished.
                 City                                                      U   Property was attached, seized, or levied.

                                                                          Describe the property                                                  Value of the propert5




                  Creditors Name



                  Number     Street
                                                                          Explain what happened

                                                                           U   Property was repossessed.
                                                                               Property was foreclosed.
                                                                                Property was garnished.
                  City                           State   ZIP Code
                                                                                Property was attached, seized, or levied.



 Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
              Case 19-55426-jwc                         Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                     Desc
                                                                     Petition Page 13 of 55


Debtor 1          JUSTIN                                     VEREEN                                      Case number (If known)
                  First Name     Middle Name             Last Name




; 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     El No
     U Yes. Fill in the details.

                                                                 Describe the action the creditor took                            Date action
                                                                                                                                  was taken
           Creditor's Name



           Number      Street




           City                           State   ZIP Code       Last 4 digits of account number: )0(XX—


; 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     91 No
     U Yes


CM                List Certain Gifts and Contributions


; 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     21 No
     U Yes. Fill in the details for each gift.


           • Gifts with a total value of more than $600- • Describe the gifts                                                     Dates you gave
             per person                                                                                                           the gifts
                 :         .



           Person to Whom You Gave the Gift




           Number      Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600            Describe the gifts                                               Dates you gave
           per person                                                                                                             the gifts



           Person to Whom You Gave the Gift




           Number      Street



           City                           State   ZIP Code


           Person's relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
              Case 19-55426-jwc                          Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                             Desc
                                                                      Petition Page 14 of 55


Debtor 1          JUSTIN                                VEREEN                                              Case number (if known)
                    First Name      Middle Name          Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     GI No
     U Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                 Describe what you contributed                                             Date you
            that total more than $600                                                                                                     contributed




           Charity's Name




           Number        Street




           City            State      ZIP Code




  Part 6:            List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     Uf No
     U Yes. Fill in the details.

            Describe the property you lost and                   Describe any insurance coverage for the loss                             Date of your       Value of property
            how the loss occurred                                                                                                         loss               lost
                                                                 Include the amount that insurance has paid. List pending insurance
                                                                 claimson line 33 of Schedule M3: Properly.




                                                                                                                                      1



                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     U No
      al Yes. Fill in the details.

                                                               . Description and value of any property transferred                        Date payment or    Amount of payment
            moneysharp.org                                     •                  •                   .        .                          transfer was
             Person Who Was Paid                                                                                                          made
                                                               iCredit Cbunseling

             Number        Street                                                                                                         03/19                          10.00



             City                         State   ZIP Code



             Email or website address


             Person Who Made the Payment, If Not You



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
                Case 19-55426-jwc                           Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                        Desc
                                                                         Petition Page 15 of 55

Debtor 1        JUSTIN                               VEREEN                                                  Case number (If known)
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred                 Date payment or         Amount of
                                                                                                                                      transfer was made       payment

           Person Who Was Paid



           Number        Street




           City                         State    ZIP Code




           Email or website address



           Person Who Made the Payment, if Not You



  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     •     No
     U Yes. Fill in the details.

                                                                    Description and v lue of any property transferred                 Date payment or         Amount of payment
                                                                                                                                      transfer was
                                                                                                                                      Made
            Person Who Was Paid



            Number        Street




            City                         State   ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
           No
     U Yes. Fill in the details.

                                                                   • Description and vatue of property.       Describe any property or paymarits received        Date transfer
                                                                    • transferred                             or debts paid in exchange                          was made
                                                                                                                      .......... ............. ............
            Person Who Received Transfer



            Number        Street




            City                         State   ZIP Code


            Person's relationship to you


            Person Who Received Transfer



            Number        Street




            City                         State   ZIP Code

            Person's relationship to you

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 8
                Case 19-55426-jwc                        Doc 1             Filed 04/04/19 Entered 04/04/19 14:26:12                                     Desc
                                                                          Petition Page 16 of 55


Debtor 1        JUSTIN                                   VEREEN                                            Case number tif known)
                   First Name       Middle Name          Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     91 No
     LI Yes. Fill in the details.

                                                                 Description and value of the property transferred                                         Date transfer.
                                                                                                                                                           was made •


           Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20.Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
    brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
           No
     U Yes. Fill in the details.

                                                                     Last 4 digIts of account number   Type of account or           Date account was     Last balance before
                                                                                                       Instrument                   closed sold moved    closing or transfer
                                                                                                                                    or transferred

            Name of Financial Institution
                                                                                                       El Checking

            Number        Street
                                                                                                       El Savings
                                                                                                       U Money market
                                                                                                       El Brokerage
            City                         State    ZIP Code
                                                                                                       El Other


                                                                     XXXX—                             El Checking
            Name of Financial Institution
                                                                                                       U Savings

            Number        Street                                                                       El Money market
                                                                                                       El Brokerage
                                                                                                       U Other
            City                         State    ZIP Code


  21.Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
           No
     U Yes. Fill in the details.
                                                                     Who else had access to ft?                                                                 Do you still
                                                                                                                                                                h6V0 it?

                                                                                                                                                               ! El No
            Name of Financial InelltutIon                                                                                                                       U Yes
                                                                 Name


             Number        Street                                Number      Street


                                                                 City          State     ZIP Code

             City                         State   ZIP Code



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9
                Case 19-55426-jwc                           Doc 1            Filed 04/04/19 Entered 04/04/19 14:26:12                                  Desc
                                                                            Petition Page 17 of 55

IJebtorl        JUSTIN                                         VEREEN                                                  Case number (if known)
                   First Name      Middle Name              Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
           No
      U Yes. Fill in the details.
                                                                    Who else has or had access to It?                        Describe the contents            Do you still
                                                                                                                                                              have it?

                                                                                                                                                              El No
            Name of Storage Facility                                Name
                                                                                                                                                               El Yes •


            Number        Street                                    Number    Street



                                                                    CityState ZIP Code


            City                        State    ZIP Code



  Part 9:            Identify Property You Hold or Control for Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
       Ul No
       El Yes. Fill in the details.
                                                                   Where is the property?                                     Describe the property



             Owner's Name


                                                                  Number     Street
             Number       Street




                                                                  City                           State      ZiP Code
             City                       State     ZIP Code


  Part 10:            Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
,a     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substances, wastes, or material Into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
    utilize It or used to own, operate, or utilize it, including disposal sites.

  e    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


       El No
       El Yes. Fill in the details.
                                                                    Governmental Ullit                          Environmental law, If you.. know. lt     Date of notice




            Name of site                                           Governmental unit


            Number       Street                                    Number    Street


                                                                   City                  State   ZIP Code



            City                       State     ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 10
               Case 19-55426-jwc                             Doc 1           Filed 04/04/19 Entered 04/04/19 14:26:12                                              Desc
                                                                            Petition Page 18 of 55

Debtor 1                                                                                                              Case number (if known)
                   First Name       Middle Name          Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     Lif No
     U Yes. Fill in the details.
                                                                Governmental unit                                 Environmental law, if you know It                      Date of notice



            Name of site                                       Governmental unit


            Number        Street                               Number       Street



                                                               City                    State    ZIP Code


            City                         State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     Et1 No
     U Yes. Fill In the details.
                                                                                                                                                                          Status of the
                                                                     Court OF agency                                   Nature of the
                                                                                                                                                                          case

           Case title
                                                                                                                                                                          U    Pending
                                                                     Court Name
                                                                                                                                                                          U    On appeal
                                                                     Number   Street                                                                                     ! U   Concluded


           Case number                                               City                      State   ZIP Code



11=1                  Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           U   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           U   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U   A partner in a partnership
           U   An officer, director, or managing executive of a corporation
           U An owner of at least 5% of the voting or equity securities of a corporation

     Gi No. None of the above applies. Go to Part 12.
     U Yes. Check all that apply above and fill in the details below for each business.
                                                                     Describe the nature of the business                                Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                        EIN;
            Number         Street
                                                                     Name Of siodountertt or bookkeeper                                 Dates business existed


                                                                                                                                     ! From.               To
                                          State   ZIP Code
                                                                               the nature of the business                               Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.
             Business Name

                                                                                                                                        EIN:
             Number        Street
                                                                     Name of accountant or bookkeeper                                   Dates business existed
                                                                .                                                 ,

                                                                                                                                       ! From
             City                         State   ZIP Code


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page 11
                Case 19-55426-jwc                         Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                      Desc
                                                                       Petition Page 19 of 55

Debtor 1     JUSTIN                                        VEREEN                                         Case number it known)
                First Name       Middle Name          Last Name




                                                              Describe the nature of the business                         Employer Identification number
                                                                                                                          Do not Include Social Security number or ITIN.
           Business Name
                                                                                                                          EIN:

           Number      Street                                                                                             Dates business existed
                                                              Name of accountant or bookkeeper



                                                                                                                          From                To
           City                       State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
      institutions, creditors, or other parties.

     U No
     U Yes. Fill in the details below.

                                                                  Date issued



           Name                                                   MM 100 / YYYY



           Number       Street




           City                        State   ZIP Code




  Part 12:        Sign Below

       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.




           Si       ure of Debtor 1                                               Signature of Debtor 2


           Date                                                                   Date
       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       21 No
       U Yes


       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       Eti No
       U Yes. Name of person                                                                                     . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                   Declaration, and Signature (Official Form 119).




 Official Form 107                                Statement of Financial Affairs for individuals Filing for Bankruptcy                                         page 12
                     Case 19-55426-jwc                     Doc 1          Filed 04/04/19 Entered 04/04/19 14:26:12                                Desc
                                                                         Petition Page 20 of 55

Fill in this information to identify your case and this filing:


Debtor 1
                     JUSTIN                                          VEREEN
                     First Name                  Middle Name                Last Name

Debtor 2
(Spouse, II thing)   First Name                  Middle Name                Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number
                                                                                                                                               0 Check if this is an
                                                                                                                                                   amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 . Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    121 No. Go to Part 2.
    0 Yes. Where is the property?
                                                                     What Is the property? Check all that apply.          • .        .                           .
                                                                                                                         Do not deduct secured claims or exemptions, Put .
                                                                     O     Single-family home                          . the amount of any secured claims an Schedule C:
                                                                                                                         Creditors Who Have Claims Secured by Property.
                                                                     •     Duplex or multi-unit building                                 .       • . •
              Street address, if available, or other description
                                                                     O Condominium or cooperative                        Current value of the      Current value of the ,
                                                                     O Manufactured or mobile home                       entire property?          portion you own?
                                                                     O Land
                                                                     O Investment property
                                                                     O     Timeshare                                     Describe the nature of your ownership
              City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                     O     Other                                         the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     0 Debtor 1 only
              County                                                 0 Debtor 2 only
                                                                     0 Debtor 1 and Debtor 2 only                       U Check if this is community property
                                                                                                                             (see instructions)
                                                                     0 At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:
    If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.          Do not deduct secured claims or ekemptlons. Put
                                                                    O     Single-family home                             the amount of any secured claims on Schedule D:
       1.2.                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                    O     Duplex or multi-unit building
              Street address, If available, or other description
                                                                    D Condominium or cooperative                         Current value of the      Current value of the
                                                                    O Manufactured or mobile home                        entire property?          portion you own?
                                                                    CI    Land
                                                                    O     Investment property
                                                                                                                         Describe the nature of your ownership
                                                                    O     Timeshare
              City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                    O     Other                                          the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one
                                                                    0 Debtor 1 only
              County                                                0 Debtor 2 only
                                                                    CI Debtor 1 and Debtor 2 only                            Check if this is community property
                                                                    0 At least one of the debtors and another                (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


 Official Form 106A/B                                                Schedule A/B: Property                                                                 page 1
              Case 19-55426-jwc                         Doc 1             Filed 04/04/19 Entered 04/04/19 14:26:12                                       Desc
                                                                         Petition Page 21 of 55
Debtor 1      JUSTIN                                                     VEREEN                              Case number of known)
                  First Name     Middle Name            Last Name




                                                                    What is the property? Check all that apply.               • Do not deduct secured claims or exemptions, Put
                                                                    O Single-family home                                        the amount of any secured claims on Schedule b:
    1.3.                                                                                                                        Creditors Who Have Claims Secured by Properly.
           Street address, if available, or other description       0      Duplex or multi-unit building
                                                                    O Condominium or cooperative                                Current value of the      Current value of the
                                                                                                                                entire property?          portion you own?
                                                                    0      Manufactured or mobile home
                                                                    O Land
                                                                    O Investment property
                                                                                                                                Describe the nature of your ownership
           City                            State      ZIP Code      0      Timeshare
                                                                                                                                interest (such as fee simple, tenancy by
                                                                    •      Other                                                the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                          Debtor 1 only
           County
                                                                    0 Debtor 2 only
                                                                    0 Debtor 1 and Debtor 2 only                                U Check if this is community property
                                                                                                                                  (see instructions)
                                                                    CI At least one of the debtors and another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                         0.00
   you have attached for Part 1. Write that number here.




Part 2:     Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   0 No
   gi Yes


    3.1.   Make:
                                         CHALLENG                   Who has an interest in the property? Check one.              Do not deduct secured claims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule D.
           Model:                       DODGE                           0 Debtor 1 only                                          creditors Who Have Claims Secured by Property.
                                         2015                           0 Debtor 2 only
           Year:                                                                                                                 Current value of the      Current value of the
                                                                        U Debtor 1 and Debtor 2 only
                                                                                                                                 entire property?          portion you own?
           Approximate mileage:                                         CI At least one of the debtors and another
           Other information:                                                                                                              15000.00                         0.00 ,
                                                                        U Check if this is community property (see
                                                                          instructions)



   If you own or have more than one, describe here:

           Make:                                                        Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
    3.2.
                                                                                                                                •the amount of any secured claims on Schedule 0:
           Model:
                                                                        0 Debtor 1 only                                          Creditors Who Have CiaIMS Secured by Propetfy.
                                                                        0 Debtor 2 only
           Year:                                                                                                                 Current value of the      Current value of the
                                                                        0 Debtor 1 and Debtor 2 only                             entire property?          portion you own?
           Approximate mileage:                                         0 At least one of the debtors and another
           Other information:
                                                                        U Check if this is community property (see
                                                                          instructions)




 Official Form 106A/B                                                    Schedule A/B: Property                                                                    page 2
                Case 19-55426-jwc                  Doc 1          Filed 04/04/19 Entered 04/04/19 14:26:12                                      Desc
                                                                 Petition Page 22 of 55
Debtor 1        JUSTIN                              VEREEN                                         Case number (I/known)
                First Name       Middle Name      Last Name




           Make:                                              Who has an interest in the property? Check one.         Do not deduct secured claims or
   3.3.
                                                                                                                      the amount of any secured claimsexemp tions' Put
                                                                                                                                                       on Schedule  0:
           Model:
                                                              0 Debtor 1 only                                         Creditors Who Have Claims Secured by Property
                                                              0 Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the
                                                              0 Debtor 1 and Debtor 2 only                            entire property?          portion you own? '
           Approximate mileage:                               D At least one of the debtors and another
           Other information:
                                                              U Check if this is community property (see
                                                                instructions)


           Make:                                              Who has an interest In the property? Check one.         Do not deduct secured claims or exemptions. Put
   3.4.
                                                                                                                      the amount of any secured claims on Schedule D:
           Model:
                                                              0 Debtor 1 only                                         Creditors Who Have Claims Secured by Property
                                                              U Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the ,
                                                              0 Debtor 1 and Debtor 2 only                            entire property?          portion you own?
           Approximate mileage:                               0 At least one of the debtors and another
           Other information:
                                                              U Check If this is community property (see
                                                                instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   0 No
          Yes


            Make:                                             Who has an interest in the property? Check one.        • Do not deduct secured claims or exemptions. Put   3
   4.1.
                                                                                                                       the amount of any secured claims on Schedule D:
                                                              U Debtor 1 only
            Model:                                                                                                  • Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
            Year:
                                                              D Debtor 1 and Debtor 2 only                            Current value of the       Current value of the
            Other information:                                0 At least one of the debtors and another               entire property?           portion you own?
                                                    1

                                                              13 Check If this is community property (see
                                                                 instructions)
           L.                         ...

   If you own or have more than one, list here:

            Make:                                             Who has an interest in the property? Check one.         Do not deduct secured claims Or exemptions. Pot
    4.2.
                                                                                                                       the amount of any.secured claims on Schedule D:
            Model:
                                                              0 Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
                                                              0 Debtor 2 only
            Year:                                                                                                      Current value of the      Current value of the ,
                                                              0 Debtor 1 and Debtor 2 only                             entire property?          portion you own?
            Other information:                                0 At least one of the debtors and another

                                                              U Check If this is community property (see
                                                                instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for pages                                               0.00
   you have attached for Part 2. Write that number here




 Official Form 106A/B                                          Schedule A/B: Property                                                                    page 3
                 Case 19-55426-jwc                 Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                         Desc
                                                               Petition Page 23 of 55
  Debtor 1       JUSTIN                          VEREEN                                           Case number (if known)
                 First Name    Middle Name        Last Name




 Part 3:     Describe Your Personal and Household Hems

                                                                                                                           Current value of the
 Do you own or have any legal or equitable Interest in any of the following items?                                         portion you own?
                                                                                                                           Do not deduct secured claims
                                                                                                                           or exemptions,

 6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
       No
     O Yes. Describe           2 BEDS, 1 COUCH, 1 LOVESEAT, 1 DINETTE SET, TABLES, CHAIRS                                                    1500.00


 7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
     1:i No
     O Yes. Describe.          2 TV'S. 1 LAPTOP. 2 CELL PHONES                                                                                 800.00

; 8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     10 No
     O Yes. Describe
                                                                                                                             $
 9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
              and kayaks; carpentry tools; musical instruments
     10 No
     O Yes. Describe


  10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     10 No                                                      „
     O Yes. Describe

  11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     O No
     10 Yes. Describe        CLOTHES                                                                                                           300.00


  12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                gold, silver
     10 No
     O Yes. Describe

  13. Non-farm animals
      Examples: Dogs, cats, birds, horses
     O No
     O Yes. Describe

  14. Any other personal and household items you did not already list, including any health aids you did not list

     • No
     O Yes. Give specific
       information.

  15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                             2600.00
      for Part 3. Write that number here



   Official Form 106A/B                                       Schedule NB: Property                                                      page 4
              Case 19-55426-jwc                   Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                 Desc
                                                              Petition Page 24 of 55
Debtor 1      JUSTIN                                  VEREEN                                 Case number (if known)
               First Name   Middle Name           Last Name




             Describe Your Financial Assets


Do you. own or have any legal or equitable interast-In any Of the following?                                                       Current value of the
        •            ••          • •               •    •               • , •                                                      portion you own?
                                                                                                                                   Do not deduct secured claims .
                                                                                                                                   or exeMptions.
                                                                                                                                           .     .           •

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   la No
   U Yes                                                                                                     Cash:



17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   LI No
   9.1 Yes                                                    Institution name:


                             17.1. Checking account:          CHASE                                                                                 500.00

                             17.2. Checking account:

                             17.3. Savings account:

                             17.4. Savings account:

                             17.6. Certificates of deposit:

                             17.6. Other financial account:

                             17.7. Other financial account:

                             17.8. Other financial account:

                             17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
   U Yes                     Institution or issuer name:




19.Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   la No                     Name of entity:                                                                  % of ownership:
   U Yes. Give specific                                                                                       0%
     information about
     them                                                                                                     0%
                                                                                                              0%




 Official Form 106A/B                                         Schedule A/B: Property                                                             page 5
               Case 19-55426-jwc                      Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                       Desc
                                                                   Petition Page 25 of 55
  Debtor 1     JUSTIN                                             VEREEN                         Case number (if known)
                First Name    Middle Name            Last Name




; 20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

     tia No
     U Yes. Give specific      Issuer name:
       information about
       them




 21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

     O No
     U Yes. List each
       account separately. Type of account:              Institution name:

                               401(k) or similar plan:

                               Pension plan:

                               IRA:

                               Retirement account:

                               Keogh:

                               Additional account:

                               Additional account:



  22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

     O No
     U Yes                                           Institution name or individual:
                               Electric:

                               Gas:

                               Heating oil:

                               Security deposit on rental unit:

                               Prepaid rent:

                               Telephone:

                               Water:

                               Rented furniture:

                               Other:



  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

     •   No
     U Yes                      Issuer name and description:




   Official Form 106A/B                                           Schedule NB: Property                                                   page 6
                 Case 19-55426-jwc                    Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                    Desc
                                                                  Petition Page 26 of 55
  Debtor 1       JUSTIN                                           VEREEN                             Case number (if known)
                   First Name    Middle Name          Last Name




 24. Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     I21 No
     U Yes                               Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
     exercisable for your benefit

     RI No
     U Yes. Give specific
       information about them....


, 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     Sa No
     U Yes. Give specific
       information about them....


, 27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

     W:1 No
     •      Yes. Give specific
            information about them....


  Money or                 owed to you?                                                                                                       Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.

  28. Tax refunds owed to you
     El No
     U Yes. Give specific information                                                                                  Federal:
            about them, including whether
            you already filed the returns                                                                              State:
            and the tax years.
                                                                                                                       Local:



  29.Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

     6-11 No
     U Yes. Give specific information
                                                                                                                      Alimony:
                                                                                                                      Maintenance:
                                                                                                                      Support:
                                                                                                                      Divorce settlement:
                                                                                                                      Property settlement:

  30.Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
               Social Security benefits; unpaid loans you made to someone else
     •      No
         CI Yes. Give specific information




   Official Form 106A/B                                           Schedule A/B: Property                                                                page 7
               Case 19-55426-jwc                      Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                             Desc
                                                                   Petition Page 27 of 55
  Debtor 1     JUSTIN                                    VEREEN                                          Case number (if known)
                First Name      Middle Name          Last Name




 31.Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (1-1SA); credit, homeowner's, or renter's insurance
    10 No
    1:1 Yes. Name the insurance company            Company name:                                            Beneficiary:                             Surrender or refund value:
             of each policy and list its value....




 32.Any Interest in property that Is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
    O No
     O Yes. Give specific information



 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
     O No
     O Yes. Describe each claim.


 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
     to set off claims
     O No
     Li Yes. Describe each claim.




 35. Any financial assets you did not already list

     O No
     O Yes. Give specific information



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here
                                                                                                                                                                       500.00




 Part 5:      Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

, 37. Do you own or have any legal or equitable interest in any business-related property?
     O No. Go to Part 6.
     O Yes. Go to line 38.
                                                                                                                                                    Current Value of the.
                                                                                                                                               .    portion you own?
                                                                                                                                                    Po. not deduct secured claims
                                                                                                                                                    or exemptions. . .      . .
 38. Accounts receivable or commissions you already earned
     LI No
     ▪   Yes. Describe


 39. Office equipment, furnishings, and supplies
     Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     Li No
     U Yes. Describe


  Official Form 106A/B                                            Schedule NB: Property                                                                           page 8
              Case 19-55426-jwc                 Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                          Desc
                                                             Petition Page 28 of 55
  Debtor 1    JUSTIN                            VEREEN                                    Case number of mown)
                 First Name    Middle Name       Last Name




 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

    U No
    U Yes. Describe



 41. Inventory
    U No
    U Yes. Describe



 42. Interests in partnerships or joint ventures
    L3   No
    U Yes. Describe           Name of entity:                                                              % of ownership:




 43. Customer lists, mailing lists, or other compilations
     U No
     U Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
              CI   No
              U Yes. Describe



, 44. Any business-related property you did not already list
         No
     U Yes. Give specific
       information




 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here




  Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.


, 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
;     rif
          No. Go to Part 7.
      U Yes. Go to line 47.
                                                                                                                             Current value of the
                                                                                                                             portion you own?
                                                                                                                             Do not deduct secured claims
                                                                                                                             or exemptions.               °
' 47. Farm animals
     Examples: Livestock, poultry, farm-raised fish

     U No
     U Yes




   Official Form 106A/B                                      Schedule NB: Property                                                        page 9
               Case 19-55426-jwc                 Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                Desc
                                                             Petition Page 29 of 55
  Debtor 1     JUSTIN                             VEREEN                                    Case number (if known)
                First Name     Middle Name       Last Name




 48. Crops—elther growing or harvested

     CI No
     U Yes. Give specific
       information

 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     U No
     LI Yes



 50. Farm and fishing supplies, chemicals, and feed
     •   No



                             LII
     ▪   Yes



 51.Any farm- and commercial fishing-related property you did not already list
     U No
     U Yes. Give specific
       information.

 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here                                                                                   4




 Part 7:       Describe All Property You Own or Have an Interest in That You Did Not List Above


 53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

     U No
     U Yes. Give specific
       information




  54.Add the dollar value of all of your entries from Part 7. Write that number here




               List the Totals of Each Part of this Form


  55.Part 1: Total real estate, line 2                                                                                            $             0.00

, 56. Part 2: Total vehicles, line 5
                                                                                         0.00

, 57. Part 3: Total personal and household items, line 15
                                                                                     2600.00

  58. Part 4: Total financial assets, line 36
                                                                                       500.00

; 59. Part 5: Total business-related property, line 45
                                                                                         0.00

, 60. Part 6: Total farm- and fishing-related property, line 52
                                                                                         0.00

  61.Part 7: Total other property not listed, line 54                                    0.00

  62.Total personal property. Add lines 56 through 61.                                          Copy personal property total —)



  63. Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                             3100.00



   Official Form 106A/B                                      Schedule NB: Property                                                           page 10
                Case 19-55426-jwc                          Doc 1       Filed 04/04/19 Entered 04/04/19 14:26:12                               Desc
                                                                      Petition Page 30 of 55

 Fill in this information to identify your case:

 Debtor 1
                       JUSTIN                                         VEREEN
                       First Name                  Middle Name               Last Name

 Debtor 2
 (Spouse, If filing)   First Name                   Middle Name              Last Name


 United States Bankruptcy Court for the:Northern District of Georgia

 Case number                                                                                                                                U Check if this is an
  (If known)
                                                                                                                                              amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                             04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:          Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      U You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
        You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on              Current value of the   Amount of the exemption you claim               laws that allow exemption
       Schedule NB that lists this property                       portion you own
                                                                  Copy the value from    Check only one box for each exemption.
                                                                  Schedule AlS

      Brief                                                                                                                       44-13-100(a)(3)
                                    2015 Dodge Challenger         $15000.00                  $ 15,000.00
      description:
      Line from                                                                          D 100% of fair market value, up to
      Schedule A/B:                 3.1                                                    any applicable statutory limit

      Brief                                                                                                                       44-13-100(a)(4)
                                    House Stuff                   $1500.00               111 $ 1500.00
      description:
      Line from                                                                              100% of fair market value, up to
      Schedule A/13:                                                                         any applicable statutory limit

       Brief                                                                                                                      44-13-100(1)(4)
                                    Electronics                   $800.00                    $ 800.00
       description:
     • Line from                                                                         0 100% of fair market value, up to
       Schedule A/13: 7                                                                    any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      121 No
      Li Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            M No
            0 Yes


Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                       page 1 of
            Case 19-55426-jwc                  Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                 Desc
                                                            Petition Page 31 of 55
Debtor 1      JUSTIN                               VEREEN                                     Case number (if known)
              First Name        Middle Name    Last Name




 Part 2:     Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
      on Schedule.A/B that lists this property         portion yOu oWn
                                                       Copy the value from    Check only one box for each exernphon
                                                       Schedule NB
                                                                                                                       44-13-100(a)(4)
     Brief                 Clothes                                  300.00         $        300.00
     description:
     Line from             11                                                 O 100% of fair market value, up to
                                                                                   any applicable statutory limit
     Schedule NB:
                                                                                                                       44-13-100(a)(6)
     Brief
                           Chase                                    500.00     (a $         500.00
     description:
     Line from
                                                                              0    100% of fair market value, up to
                           17                                                      any applicable statutory limit
     Schedule A/B:

     Brief
     description:                                                                  $
                                                                                   100% of fair market value, up to
     Line from
     Schedule A/B:                                                                 any applicable statutory limit


     Brief
     description:                                                                  $
                                                                              0 100% of fair market value, up to
     Line from
     Schedule NB.                                                               any applicable statutory limit

     Brief
     description:                                                                  $

     Line from
                                                                               0   100% of fair market value, up to
                                                                                   any applicable statutory limit
     Schedule NB:

      Brief
      description:                                                                 $

      Line from
                                                                               0   100% of fair market value, up to
                                                                                   any applicable statutory limit
      Schedule A/B:

      Brief
      description:                                                                 $
                                                                                   100% of fair market value, up to
      Line from
                                                                                   any applicable statutory limit
      Schedule A/B:
      Brief
      description:                                                            Us
      Line from
                                                                               0   100% of fair market value, up to
                                                                                   any applicable statutory limit
      Schedule A/B:

      Brief
      description:                                                                 $
                                                                               0 100% of fair market value, up to
      Line from
                                                                                 any applicable statutory limit
      Schedule NB:

      Brief
      description:                                                                 $

      Line from
                                                                               0   100% of fair market value, up to
                                                                                   any applicable statutory limit
      Schedule A/B:
      Brief
      description:                                                                 $

      Line from
                                                                               0   100% of fair market value, up to
      Schedule A/B:                                                                any applicable statutory limit


      Brief
      description:                                                             Us
                                                                                   100% of fair market value, up to
      Line from
                                                                                   any applicable statutory limit
      Schedule NB:


Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                       page   2   of
                     Case 19-55426-jwc                         Doc 1          Filed 04/04/19 Entered 04/04/19 14:26:12                       Desc
                                                                             Petition Page 32 of 55
Fill in this information to identify your case:

Debtor 1           JUSTIN                                              VEREEN
                    First Name                   Middle Name                   Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name                   Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number
(If known)                                                                                                                                  U Check if this is an
                                                                                                                                              amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).


1. Do any creditors have claims secured by your property?
      U      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      El Yes. Fill in all of the information below.


                 List All Secured Claims


   List all secured claims. If a creditor has More than one secured claim, list the creditor Separately                   ourit                                  red
      for each claim. If more than one creditor has a particular claim, list the other creditors In part 2.               not ded
      As much as possible, list the claims in alphabetical order according to the creditor's name.
2.1                                                        Describe the property that secures the claim:                      18,069.00 $   15,000.00 $         0.00
       CAPITAL ONE AUTO
      Creditors Name
                                                         [2015 DODGE CHALLENGER
       PO BOX 259407
      Number            Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               LI Contingent
       PLANO                        TX      75025          0 Unliquidated
      City                          State   ZIP Code       El     Disputed
  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
          Debtor 1 only                                    LI An agreement you made (such as mortgage or secured
          Debtor 2 only                                       car loan)
          Debtor 1 and Debtor 2 only                       U  Statutory lien (such as tax lien, mechanic's lien)
          At least one of the debtors and another          LI Judgment lien from a lawsuit
                                                           U Other (including a right to offset)
          Check if this claim relates to a
          community debt
  Date debt was incurred                                   Last 4 digits of account number
2.2                                                        Describe the property that secures the claim:                       1,800.00 $    1,800.00 $          0.00
       EMMETT GOODMAN JR
      Creditor's Name
       544 MULBERRY ST STE 800
       Number           Street

       REF: LNVN FUNDING/CREDIT (                          As of the date you file, the claim is: Check all that apply.
                                                           CI Contingent
       MACON                        GA 30096               LI Unliquidated
       City                         State   ZIP Code       U Disputed
  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
  LI Debtor 1 only                                         U An agreement you made (such as mortgage or secured
  U Debtor 2 only                                              car loan)
  LI Debtor 1 and Debtor 2 only                            U Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another                lir Judgment lien from a lawsuit
                                                           U Other (including a right to offset)
  LI      Check if this claim relates to a
          community debt
  Date debt was incurred                                   Last 4 digits of account number

       Add the dollar value of your entries in Column A on this page. Write that number here:


 Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                    page 1 of
                   Case 19-55426-jwc                   Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                              Desc
 Fill in this information to identify your case:
                                                                    Petition Page 33 of 55

 Debtor 1          JUSTIN                                           VEREEN
                       First Name              Middle Name               Last Name

 Debtor 2
 (Spouse, if filing)   First Name              Middle Name               Last Name


 United States Bankruptcy Court for the: Northern District of Georgia
                                                                                                                                               Check if this is an
 Case number
 (If known)                                                                                                                                    amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                          12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
     a No. Go to Part 2.
     U Yes.
2.   List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
     each claim listed, identify what type of claim it is. If a claim has both priority and nOnpriority amounts, list that claim here and show both priority and
     nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
     unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form In the instruction booklet.)
                                                                                                                          TO                              oritirki
                                                                                                                                                        anIOUnf

                                                                Last 4 digits of account number
       Priority Creditor's Name
                                                                When was the debt incurred?
       Number             Street

                                                                As of the date you file, the claim is: Check all that apply.
                                                                U Contingent
       City                            State    ZIP Code
                                                                •    Unliquidated
       Who incurred the debt? Check one.
                                                                El Disputed
       El Debtor 1 only
       El Debtor 2 only                                         Type of PRIORITY unsecured claim:
       El Debtor 1 and Debtor 2 only                            U Domestic support obligations
       U At least one of the debtors and another
                                                                U Taxes and certain other debts you owe the government
       U Check if this claim is for a community debt            U Claims for death or personal injury while you were
                                                                  intoxicated
       Is the claim subject to offset?
       U No                                                     U Other. Specify
       U Yes

                                                                Last 4 digits of account number                                $
       Priority Creditor's Name
                                                                When was the debt incurred?
       Number              Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                U    Contingent
       City                            State    ZIP Code        •    Unliquidated

       Who incurred the debt? Check one.                        U Disputed
       CI     Debtor 1 only
                                                                Type of PRIORITY unsecured claim:
       U Debtor 2 only
                                                                U Domestic support obligations
       U Debtor 1 and Debtor 2 only
                                                                U Taxes and certain other debts you owe the government
       El At least one of the debtors and another
                                                                U Claims for death or personal injury while you were
       U Check if this claim is for a community debt              intoxicated
       Is the claim subject to offset?                          U Other. Specify
       LI No
       El Yes


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                        Dace 1 of
                   Case 19-55426-jwc                    Doc 1 VEREEN
                                                                Filed 04/04/19 Entered 04/04/19 14:26:12                                         Desc
 Debtor 1        JUSTIN                                                            Case number
                  First Name          Middle Name     Lest NamePetition Page 34 of 55                                (if known)




                 List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      I=1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      la Yes

      List all of.your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured deb, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. if more than one creditor holds a Particular claim, list the other creditors in Part 3,ff You have More than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.



4.1    DALY'S TRUCK DRIVING SCHOOL                                                Last 4 digits of account number
        Nonprionty Creditor's Name
                                                                                                                                                        5,000.00
                                                                                  When was the debt incurred?
       2314 PEACHTREE INDUSTRIAL BLVD
        Number          Street

       BUFORD                                       GA            30518
        City                                        State         ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                  El Contingent
        Who incurred the debt? Check one.                                         •  Unliquidated
        El Debtor 1 only                                                          U Disputed
        O Debtor 2 only
        U Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
        U At least one of the debtors and another                                 U Student loans
                                                                                  El Obligations arising out of a separation agreement or divorce
        U Check if this claim is for a community debt
                                                                                     that you did not report as priority claims
        Is the claim subject to offset?                                           U Debts to pension or profit-sharing plans, and other similar debts
        El No                                                                     O Other. Specify
        El Yes

        ONEMAIN                                                                   Last 4 digits of account number                                        1,500.00
        Nonpnonty creditor's Name                                                 When was the debt incurred?
        PO BOX 742536
        Number          Street
        CINCINATTI                                  OH             45274          As of the date you file, the claim Is: Check all that apply.
        City                                        State         ZIP Code
                                                                                  El Contingent
        Who incurred the debt? Check one.                                         •  Unliquidated
                                                                                  O Disputed
        U Debtor 1 only
        El Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
        El Debtor 1 and Debtor 2 only
        O At least one of the debtors and another                                 ID Student loans
                                                                                  U Obligations arising out of a separation agreement or divorce
        C3 Check if this claim is for a community debt                              that you did not report as priority claims
        Is the claim subject to offset?                                           U Debts to pension or profit-sharing plans, and other similar debts
        El No                                                                     U Other. Specify
        El Yes
                                                                                            T   ' 441.144,      01T141



        CAPITAL ONE                                                               Last 4 digits of account number                                        2,000.001
        Nonpriority Creditor's Name
                                                                                                                          —       —
                                                                                  When was the debt incurred?
        PO BOX 30281
        Number          Street
        SALT LAKE CITY                              UT             84130
                                                                                  As of the date you file, the claim is: Check all that apply.
        City                                        State         ZIP Code

                                                                                  U Contingent
        Who incurred the debt? Check one.
                                                                                  •  Unliquidated
        El Debtor 1 only
                                                                                  El Disputed
        El Debtor 2 only
        El Debtor 1 and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
        U At least one of the debtors and another
                                                                                  U Student loans
        O Check If this claim is for a community debt                             El Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
        Is the claim subject to offset?
                                                                                  D Debts to pension or profit-sharing plans, and other similar debts
        U No
                                                                                  •   Other. Specify
        El Yes



Official Form 106E/F                                        Schedule EIF: Creditors Who Have Unsecured Claims                                           cage    of
                    Case 19-55426-jwc                   Doc 1          Filed 04/04/19 Entered 04/04/19 14:26:12                                     Desc
                  JUSTIN                                            VEREEN
Debtor 1
                   First Name         Middle Name      Last Name      Petition Page 35 of 55
                                                                                           Case number of known)




111              Your NONPRIORITY Unsecured Claims — Continuation Page



. After listing any entries on this page, number them.beginning'with.4.4, followed by 4.5, and so forth..
                                           .                 .                                           .


4.4                                                                                  Last 4 digits of account number
         FIRST FEDERAL CONTROL                                                                                                                                               55.001
        Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
        2470 CHAGRIN BLVD STE 205
        Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        BEACHWOOD                                    OH             44122
        City                                         State         ZIP Code          U Contingent
                                                                                     LI      Unliquidated
        Who incurred the debt? Check one.                                            LI      Disputed
        LI Debtor 1 only
        U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
        U Debtor 1 and Debtor 2 only                                                 U       Student loans
        U At least one of the debtors and another                                    LIObligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
        U Check if this claim is for a community debt
                                                                                     U Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                              LI      Other. Specify
        U No
        U Yes




                                                                                     Last 4 digits of account number                                             $       700.001
        OPTIMUM OUTCOMES
        Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
        PO BOX 58015
        Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        RALEIGH                                      NC             27658
        City                                         State         ZIP Code          U Contingent
                                                                                     •       Unliquidated
        Who incurred the debt? Check one.                                            U Disputed
        U Debtor 1 only
        U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
        ▪      Debtor 1 and Debtor 2 only                                            LI      Student loans
        LI At least one of the debtors and another                                   U       Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
        Ci Check if this claim is for a community debt
                                                                                     LI      Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                              U Other. Specify
        U No
        U Yes


4.6 [
                                                                                     Last 4 digits of account number
        THE BUREAUS
        NonprIority Creditor's Name
                                                                                     When was the debt incurred?
        650 DUNDEE RD STE 370
        Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        NORTHBROOK                                    ILL           60062
        City                                         State         ZIP Code          •       Contingent
                                                                                     •       Unliquidated
        Who incurred the debt? Check one.                                            U Disputed
        U Debtor 1 only
        U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
        U Debtor 1 and Debtor 2 only                                                 U Student loans
        U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
        U Check if this claim is for a community debt
                                                                                     U Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                  •   Other. Specify
         U No
        LI Yes



Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       oacie     of
                Case 19-55426-jwc                     Doc 1           Filed 04/04/19 Entered 04/04/19 14:26:12                             Desc
Debtor 1       JUSTIN                                               VEREEN               Case number of known)
               First Name      Middle Name           Last Name       Petition Page 36 of 55


FEJ          List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

      FIRST FEDERAL                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      2470 CHAGRIN BLVD STE 205                                              Line   4.4   of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                               El Part 2: Creditors with Nonpriority Unsecured Claims
      REF: HOSPITAL MEDICAL
                                                                             Last 4 digits of account number
      BEACHWOOD                              OH            44122
      City                                   State               ZIP Code

      OPTIMUM OUTCOMES                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      PO BOX 58015                                                           Line   4.5   of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                               •      Part 2: Creditors with Nonpriority Unsecured
      REF: GWINNETT EMERGENCY                                                Claims

      RALEIGH                                NC            27658             Last 4 digits of account number           _
      City                                   State               ZIP Code


      THE BUREAUS                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      650 DUNDEE RD STE 370                                                  Line   4.6   of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                at Part 2: Creditors with Nonpriority Unsecured
      REF: CAPITAL ONE                                                       Claims

     • NORTHBROOK                             ILL           60062            Last 4 digits of account number

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                             Line         of (Check one): Ll Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                U Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number —         —
      City                                   State               ZIP Code


                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                             Line         of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                O Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                             Line         of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                U Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number
      City                                                       ZIP Code                                          —   —

                                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                             Line         of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                              O Part 2: Creditors with Nonpriority Unsecured
                                                                              Claims


      City                                   State               ZIP Code
                                                                              Last 4 digits of account number



Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Dace    of
               Case 19-55426-jwc
              JUSTIN
                                                  Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12
                                                              VEREEN
                                                                                                                          Desc
Debtor 1                                                                            Case number (if known)
               First Name     Middle Name         Last Name    Petition Page 37 of 55

Part 4:    Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                 6a. Domestic support obligations                               6a.                        0.00
Total claims
from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                 6b.                        0.00
                 6c. Claims for death or personal injury while you were
                     intoxicated                                                6c.                        0.00

                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d.   + $                  0.00


                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                           0.00



                                                                                       Total claim


                 6f. Student loans                                              6f.                        0.00
Total claims
from Part 2           Obligations arising out of a separation agreement
                      or divorce that you did not report as priority
                      claims                                                    6g.                        0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.                        0.00

                 61. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    61.   + $             9,755.00



                 6j. Total. Add lines 6f through 61.                            6j.
                                                                                                      9,755.00




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                               riaae   of
                       Case 19-55426-jwc              Doc 1       Filed 04/04/19 Entered 04/04/19 14:26:12                                Desc
                                                                 Petition Page 38 of 55
 Fill in this information to identify your case:


  Debtor               JUSTIN                                     VEREEN
                       First Name            Middle Name                 Last Name

  Debtor 2
  (Spouse If filing)   First Name            Middle Name                 Last Name


  United States Bankruptcy Court for the: Northern District of Georgia
                                                                                     El
  Case number
  (If known)                                                                                                                             U   Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
            No. Check this box arid file this form with the court with your other schedules. You have nothing else to report on this form.
        U   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



        Person Or Company With whom you have the contract or lease                              Stet what the contract or lease is fo


2.1

        Name

        Number            Street

        City                             State      ZIP Code

12.
        Name

        Number            Street

                                         State      ZIP Code
12.31




        Number             Street




        Name

        Number             Street

                                         State      ZIP Code

12.5
        Name

        Number             Street

        City                             State      ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of
                 Case 19-55426-jwc                           Doc 1              Filed 04/04/19 Entered 04/04/19 14:26:12                               Desc
                                                                               Petition Page 39 of 55

 Fill in this information to identify your case:

 Debtor 1          JUSTIN                                                        VEREEN
                     First Name                      Middle Name                  Last Name

 Debtor 2
 (Spouse, If filing) First Name                      Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number
  (If known)
                                                                                                                                                   U Check if this is an
                                                                                                                                                     amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
    gi No
       El Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       I21 No. Go to line 3.
       El Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           CI No
           U Yes. In which community state or territory did you live?                                      . Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent



                  Number             Street



                  City                                             State                      ZIP Code


1 3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
        shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
        Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
        Schedule E/F, or Schedule G to fill out Column 2.
                                                                                                   .      .                  .
                                                                                                Column 2. The creditor to whom you owe the debt

                                                                                                                   Check all schedules that apply:

                                                                                                                    L3   Schedule D, line
                                                                                                                    0    Schedule E/F, line
         Number            Street                                                                                   0    Schedule G, line

          City                                                        State                    ZIP Code

 3.2
                                                                                                                    0    Schedule D, line
          Name
                                                                                                                    0    Schedule E/F, line
          Number           Street                                                                                   CI   Schedule G, line

          City                                                         State                    ZIP Code

 3.3
                                                                                                                    CI   Schedule D, line
          Name
                                                                                                                    0    Schedule E/F, line
          Number            Street                                                                                  0    Schedule G, line

                                                                       State



Official Form 106H                                                              Schedule H: Your Codebtors                                                page 1 of
               Case 19-55426-jwc                  Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                       Desc
                                                              Petition Page 40 of 55

 Fill in this information to identify your case:


 Debtor 1            JUSTIN                                        VEREEN
                     First Name            Middle Name                  Last Name

 Debtor 2
 (Spouse, Killing)   First Name            Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number                                                                                           Check if this is:
  (If known)
                                                                                                       U An amended filing
                                                                                                       U A supplement showing postpetition chapter 13
                                                                                                         income as of the following date:
Official Form 1061                                                                                            MM / DD/ YYYY

Schedule I: Your Income                                                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing Jointly, and your spouse is living with you, include Information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.



Mil                  Describe Employment


11. Fill in your employment
    information.                                                              Debtor 1                                     Debtor 2 or non-filing Spouse

    If you have more than one job,
    attach a separate page with
                                         Employment status                 El Employed                                           Employed
    information about additional
    employers.                                                             0 Not employed                                        Not employed

    Include part-time, seasonal, or
    self-employed work.
                                         Occupation                      DELIVERY DRIVER
    Occupation may include student
    or homemaker, if it applies.
                                         Employer's name                  LINDE GROUP

                                         Employer's address
                                                                           Number Street                                  Number    Street




                                                                          ATLANTA                GA
                                                                           City            State   ZIP Code               City                  State ZIP Code

                                         How long employed there?             2 YEARS                                      2 YEARS


  Part 2:            Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                   For Debtor 1           For Debtor 2 or
                                                                                                                          non-filing spouse
                                                                                                                      •
  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.            2.     $   3200.00

  3. Estimate and list monthly overtime pay.                                                3. -1- $          0.00


  4. Calculate gross Income. Add line 2 + line 3.                                           4.     $   3200.00



Official Form 1061                                                 Schedule I: Your Income                                                            page 1
            Case 19-55426-jwc                   Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                     Desc
                                                            Petition Page 41 of 55

Debtor 1    JUSTIN                                            VEREEN                        Case number of known)
               First Name   Middle Name         Last Name



                                                                                            or Debtor. 1            For Debtor 2 or
                                                                                                                    non-filin0 Soetise

   Copy line 4 here                                                               4 4.     $     3200.00

 5. List all payroll deductions:

    5a. Tax, Medicare, and Social Security deductions                               5a.    $       581.92             $
    5b. Mandatory contributions for retirement plans                                5b.    $         0.00             $
    5c. Voluntary contributions for retirement plans                                5c.    $         0.00             $
     5d. Required repayments of retirement fund loans                               5d.    $         0.00             $
    5e. Insurance                                                                   5e.    $         0.00             $
     5f. Domestic support obligations                                               5f.    $         0.00             $
     5g. Union dues                                                                 5g.    $          0.00            $
     5h. Other deductions. Specify:                                                 5h. +$            0.00          + $
 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h. 6.         $       581.92             $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                    $     2681.08              $

 8. List all other Income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total                            0.00             $
         monthly net income.                                                        8a.
     8b.Interest and dividends                                                      8b.    $           0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce                         0.00
         settlement, and property settlement.                                  8c.
     8d. Unemployment compensation                                                  8d.    $           0.00
     8e. Social Security                                                            Be.    $           0.00            $
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  8f.      $          0.00            $

     8g.Pension or retirement income                                                8g.     $          0.00
     8h.Other monthly income. Specify:                                              8h. + $            0.00          +$
  9. Add all other Income. Add lines 8a + 8b + Sc + 8d + 8e + 8f +8g + 8h.           9.                0.00

 10. Calculate monthly income. Add line 7 + line 9.                                         $    2681.08                          0.00                 2681.08
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.      10.

 11. State all other regular contributions to the expenses that you list in Schedule J
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                             11.   $            0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                  12.
                                                                                                                                                       2681.08
                                                                                                                                               Combined
                                                                                                                                               monthly income
  13.Do you expect an increase or decrease within the year after you file this form?
     FA No.
     U Yes. Explain:


 Official Form 1061                                             Schedule I: Your Income                                                            page 2
                  Case 19-55426-jwc                  Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                  Desc
                                                                 Petition Page 42 of 55


  Fill in this information to identify your case:

  Debtor 1          JUSTIN                                           VEREEN
                      First Name             Middle Name                 Last Name                      Check if this is:
  Debtor 2                                                                                              U An amended filing
   (Spouse, if filing) First Name            Middle Name                 Last Name
                                                                                                          A supplement showing postpetition chapter 13
  United States Bankruptcy Court for the: Northern District of Georgia                                    expenses as of the following date:
   Case number                                                                                              MM / DD / YYYY
   (If known)


 Official Form 106J
 Schedule J: Your Expenses                                                                                                                            12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:             Describe Your Household

1. Is this a joint case?

    21 No. Go to line 2.
    U Yes. Does Debtor 2 live in a separate household?

                 1] No
                 U Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                      No                                   Dependent's relationship to              Dependent's   Does dependent live
    Do not list Debtor 1 and               U    Yes. Fill out this information for   Debtor 1 or Debtor 2                     age           with you?
    Debtor 2.                                   each dependent
                                                                                                                                            U No
    Do not state the dependents'
    names.                                                                                                                                  U Yes

                                                                                                                                            ip No
                                                                                                                                            U Yes

                                                                                                                                            CI No
                                                                                                                                            U Yes

                                                                                                                                            U No
                                                                                                                                            U Yes

                                                                                                                                            U No
                                                                                                                                            Li Yes

3. Do your expenses include
                                           Ei No
   expenses of people other than
  yourself and your dependents?            U Yes


Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)
 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
    any rent for the ground or lot.                                                                                     4.

      If not included in line 4:
      4a. Real estate taxes                                                                                             4a,                        0.00
      4b. Property, homeowner's, or renter's insurance                                                                  4b.                        0.00
      4c. Home maintenance, repair, and upkeep expenses                                                                 4c.                        0.00
      4d. Homeowner's association or condominium dues                                                                   4d.                        0.00

Official Form 106J                                             Schedule J: Your Expenses                                                           page 1
                 Case 19-55426-jwc               Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                      Desc
                                                              Petition Page 43 of 55

 Debtor 1        JUSTIN                                         VEREEN                   Case number (If known)
                 First Name    Middle Name       Lest Name




                                                                                                                                 0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                    5.

 6. Utilities:
      6a. Electricity, heat, natural gas                                                                          6a.    $     100.00
      6b. Water, sewer, garbage collection                                                                        6b.    $       0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.    $     185.08
      6d. Other. Specify:                                                                                         6d.    $       0.00
 7. Food and housekeeping supplies                                                                                7.           150.00

 8. Childcare and children's education costs                                                                      8.             0.00
 9. Clothing, laundry, and dry cleaning                                                                           9.            50.00
10. Personal care products and services                                                                           10.    $      50.00
11. Medical and dental expenses                                                                                   11.    $      50.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                               200.00
    Do not include car payments.                                                                                  12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.    $          0.00
14. Charitable contributions and religious donations                                                              14.    $          0.00

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15e. Life insurance                                                                                         15a.   $          0.00
      15b. Health insurance                                                                                       15b.   $          0.00
      15c. Vehicle insurance                                                                                      15c.         157.00
      15d. Other insurance. Specify'                                                                              15d.   $       0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16.
                                                                                                                                    0.00

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                             17a.   $     634.00
      17b. Car payments for Vehicle 2                                                                             17b.   $          0.00
      17c. Other. Specify:                                                                                        17c.   $          0.00
      17d. Other. Specify:                                                                                        17d.              0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                              18.   $          0.00

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                     19.   $          0.00

20. Other real property expenses not included In lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                            20a.   $          0.00

      20b. Real estate taxes                                                                                      20b.              0.00
      20c. Property, homeowner's, or renter's insurance                                                           20c.              0.00
      20d. Maintenance, repair, and upkeep expenses                                                               20d.              0.00
      20e. Homeowner's association or condominium dues                                                            20e.   $          0.00


Official Form 106J                                           Schedule J: Your Expenses                                              page 2
               Case 19-55426-jwc                Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                          Desc
                                                            Petition Page 44 of 55

Debtor 1       JUSTIN                                          VEREEN                      Case number (if known)
               First Name    Middle Name        Last Name




21. Other. Specify:                                                                                                 21.   +$          0.00


22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                                22a.             2681.08
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                  0.00
    22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.             2681.08


23. Calculate your monthly net income.
                                                                                                                                 2681.08
   23a.    Copy line 12 (your combined monthly income) from Schedule I.                                         23a.

   23b.    Copy your monthly expenses from line 22c above.                                                      23b.       $     2681.08

   23c.    Subtract your monthly expenses from your monthly income.
                                                                                                                                      0.00
           The result is your monthly net income.                                                               23c.




24. Do you expect an Increase or decrease in your expenses within the year after you file this form?

   For example, do you expect to finish paying for your car loan within the year or do you expect your
   mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

   12I   No.
   U Yes.        Explain here:




Official Form 106J                                          Schedule J: Your Expenses                                                 page 3
                    Case 19-55426-jwc                        Doc 1    Filed 04/04/19 Entered 04/04/19 14:26:12                              Desc
                                                                     Petition Page 45 of 55

Fill in this information to identify your case:

Debtor 1           JUSTIN                                                  VEREEN
                    First Name                 Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name                Last Name


United States Bankruptcy Court for the: Northern District of Georgia
Case number                                                                                                                                       Check if this is an
 (If known)                                                                                                                                       amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                             12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  •      you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

       Part 1:       List Your Creditors Who Have Secured Claims

  ; 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

              Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you Claim the property
                                                                                      secures a debt?                                   as exempt on Schedule C?

           Creditor's                                                                 0   Surrender the property.                       El No
           name:           CAPITAL ONE AUTO FINANCE
                                                                                      U Retain the property and redeem it.              El Yes
          Description of 2015 DODGE CHALLENGER
                                                                                      El Retain the property and enter into a
          property
          securing debt:                                                                 Reaffirmation Agreement.
                                                                                      LI Retain the property and [explain]:




           Creditor's                                                                 U Surrender the property.                             No
           name:
                                                                                      0   Retain the property and redeem it.            0   Yes
          Description of
                                                                                      0   Retain the property and enter into a
          property
          securing debt:                                                                  Reaffirmation Agreement.
                                                                                          Retain the property and [explain]:



           Creditor's                                                                 0   Surrender the property.                       U No
           name:
                                                                                      0 Retain the property and redeem it.              U Yes
           Description of
                                                                                      0   Retain the property and enter into a
           property
           securing debt:                                                                 Reaffirmation Agreement.
                                                                                      0   Retain the property and [explain]:



           Creditor's                                                                     Surrender the property.                       U No
           name:
                                                                                      U Retain the property and redeem it.              0   Yes
           Description of
                                                                                      U Retain the property and enter into a
           property
           securing debt:                                                                 Reaffirmation Agreement.
                                                                                      0 Retain the property and [explain]:




      Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
              Case 19-55426-jwc                     Doc 1       Filed 04/04/19 Entered 04/04/19 14:26:12                             Desc
                                                               Petition Page 46 of 55

Debtor 1                                                                                      Case number (If known)
               First Name          Middle Name     Last Name




  Part 2:      List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill In the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                VVIII the lease be assumed?

      Lessor's name:                                                                                                   U No
                                       ,
                                                                                                                       0 Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   1:1 No
                                                                                                                       U Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   U No

      Description of leased                                                                                            U Yes
      property:


      Lessor's name:                                                                                                   CI No
                                                                                                                       U Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   CI No
                                                                                                                          Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   U No
                                                                                                                       Li Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   Li No
                                                                                                                       U Yes
      Description of leased
      property:




  Part 3:       Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




      Sig ature of Debtor 1                                         Signature of Debtor 2

      Date                                                          Date
             MM! DD         /   YYYY                                       MM! DD /   YYYY




Official Form 108                                Statement of Intention for Individuals Filing Under Chapter 7                          page 2
                   Case 19-55426-jwc                  Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                Desc
                                                                  Petition Page 47 of 55


  Fill in this information to identify your case:

     Debtor 1          JUSTIN                                          VEREEN
                        First Name             Middle Name                  Last Name

     Debtor 2
     (Spouse, if filing) First Name            Middle Name                  Last Name


     United States Bankruptcy Court for the: Northern District of Georgia

     Case number                                                                                                                            Check if this is an
                         (If known)                                                                                                         amended filing



 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                               12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
 your original forms, you must fill out a new Summary and check the box at the top of this page.


I=                 Summarize Your Assets


                                                                                                                                     Your assets
                                                                                                                                     Value of what you own
 I. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                          0.00
        la. Copy line 55, Total real estate, from Schedule A/B


        lb. Copy line 62, Total personal property, from Schedule A/B                                                                                3100.00


        1c. Copy line 63, Total of all property on Schedule A/8                                                                                     3100.00


 Part 2:            Summarize Your Liabilities



                                                                                                                                      Your liabilities
                                                                                                                                      Amount you owe
' 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                                   19869.00
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

  3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                           0.00
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                                           9755.00
                                                                                                                                      +$


                                                                                                            Your total liabilities                 29624.00



1211                 Summarize Your Income and Expenses


E 4. Schedule!: Your Income (Official Form 1061)
                                                                                                                                                    2681.08
     Copy your combined monthly income from line 12 of Schedule!

  5.    Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J
                                                                                                                                                         268.08




  Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                      page 1 of 2
                     Case 19-55426-jwc                     Doc 1       Filed 04/04/19 Entered 04/04/19 14:26:12                           Desc
                                                                      Petition Page 48 of 55

     Debtor 1        JUSTIN                                             VEREEN                       Case number of known)
                      First Name         Middle Name      Lest Name




 1:1:13 Answer These Questions for Administrative and Statistical Records

     6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

         U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         M Yes


 1 7. What kind of debt do you have?

         gi Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
            family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                this form to the court with your other schedules.



     8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
        Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                      3200.00




     6. Copy the following special categories of claims from Part 4, line 6 of Schedule F_/F:

 1
                                                                                                              Total claim


          From Part 4 on Schedule EIP, copy the following:


         9a. Domestic support obligations (Copy line 6a.)
                                                                                                                                0.00


         9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
                                                                                                                                0.00

                                                                                                                                0.00
         9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


         9d. Student loans. (Copy line 6f.)
                                                                                                                                0.00

         9e. Obligations arising out of a separation agreement or divorce that you did not report as                            0.00
             priority claims. (Copy line 6g.)


         9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                   0.00


         9g.Total. Add lines 9a through 9f.                                                                                     0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 2 of 2
                     Case 19-55426-jwc                    Doc 1    Filed 04/04/19 Entered 04/04/19 14:26:12                                              Desc
                                                                  Petition Page 49 of 55

Fill in this information to identify your case:

Debtor 1           JUSTIN                                    VEREEN
                   First Name               Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name                Last Name


United States Bankruptcy Court for the: Northern District of Georgia
Case number
 Of known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        a     No
        0 Yes.         Name of person                                                           . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




            Sigre of Debtor 1                                               Signature of Debtor 2


            Date                                                            Date
                   MM/DD         /   YYYY                                          MM / DD /   YYYY




    Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
                Case 19-55426-jwc                      Doc 1       Filed 04/04/19 Entered 04/04/19 14:26:12                                        Desc
                                                                  Petition Page 50 of 55
 Fill in this information to identify your case:                                                            Check one box only as directed in this form and in
                                                                                                            Form 122A-1Supp:
 Debtor 1          JUSTIN                                         VEREEN
                        First Name              Middle Name                Lest Name
                                                                                                                   1. There is no presumption of abuse.
 Debtor 2
 (Spouse, If filing)    First Name              Middle Name                Last Name                        O 2. The calculation to determine if a presumption of
                                                                                                                 abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the:    Northern District of Georgia                                         Means Test Calculation (Official Form 122A-2).
 Case number                                                                                                O 3. The Means Test does not apply now because of
 (If known)                                                                                                      qualified military service but it could apply later.


                                                                                                            D Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707.(b)(2) (Official Form 122A-1Supp) with this form.

                  Calculate Your Current Monthly Income

 I. What is your marital and filing status? Check one only.
      •     Not married. Fill out Column A, lines 2-11.
      U     Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

      El Married and your spouse is NOT filing with you. You and your spouse are:

            •          Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

            U      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
      Fill in the average monthly income that you received from all sources, derived during the 6 fun months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A), For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31, If the amount of your Monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any fine,space.
                                                                                               Write $0 in the
                                                                                                             Column A              Column B
                                                                                                             Debtor 1              Debtor 2 or
                                                                                                                                   non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions
    (before all payroll deductions).                                                                          $       3200.00        $        0.00

  3. Alimony and maintenance payments. Do not include payments from a spouse if                                           0.00                0.00
     Column B is filled in.
 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                                          0.00                0.00
      filled in. Do not include payments you listed on line 3.
  5. Net income from operating a business, profession,
                                                                       Debtor 1          Debtor 2
     or farm
       Gross receipts (before all deductions)
       Ordinary and necessary operating expenses                      -S                -$
       Net monthly income from a business, profession, or farm             $     0.00         0.00C°Pt%
                                                                                                  here,      •••          0.00                0.00

  6. Net income from rental and other real property                    Debtor 1          Debtor 2
       Gross receipts (before all deductions)                              $              $
       Ordinary and necessary operating expenses                      - $               - $
       Net monthly income from rental or other real property               $     0.00    $    0.001Ciecr4    $            0.00       $        0.00
 7.    Interest, dividends, and royalties                                                                    $            0.00       $        0.00


Official Form 122A-1                               Chapter 7 Statement of Your Current Monthly Income                                                      page 1
              Case 19-55426-jwc                     Doc 1         Filed 04/04/19 Entered 04/04/19 14:26:12                                     Desc
                                                                 Petition Page 51 of 55


Debtor 1        JUSTIN                                           VEREEN                            Case number (ff known)
                First Name        Middle Name       Last Name



                                                                                                     Cc)lumn A               Column B
                                                                                                     Debtor 1                Debtor 2 or
                                                                                                                             non-filing Spouse
 8. Unemployment compensation                                                                                      0.00                  0.00
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here:             40
       For you
       For your spouse

 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act.                                                                         0.00                  0.00

 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. If necessary, list other sources on a separate page and put the total below.
                                                                                                                   0.00        $         0.00
                                                                                                                   0.00        $         0.00
      Total amounts from separate pages, if any.                                                     +$            0.00      +$          0.00

 11. Calculate your total current monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                                                                              $    3200.00
                                                                                                                                                     Total current
                                                                                                                                                     monthly Income

               Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
     12a. Copy your total current monthly income from line 11                                                            Copy fine 11 here+      $       3200:601
              Multiply by 12 (the number of months in a year).                                                                                   x 12
     12b. The result is your annual income for this part of the form.                                                                   12b.     $ 38,400.00

 13. Calculate the median family Income that applies to you. Follow these steps:

     Fill in the state in which you live.                            GEORGIA

     Fill in the number of people in your household.

     Fill in the median family income for your state and size of household.                                                              13.     $ 52,827.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.
 14. How do the lines compare?

     14a. 1:1 Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
              Go to Part 3.

     14o. U      Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                 Go to Part 3 and fill out Form 122A-2.

                 Sign Below

               By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



                    SignJfre of Debtor 1                                                         Signature of Debtor 2

                    0        Lj    t-    201c
                                                                                                 Date
                             MM/DD       / YYYY                                                         MM/DD / YYYY

                     If you checked line 14a, do NOT fill out or file Form 122A-2.
                     If you checked line 14b, fill out Form 122A-2 and file it with this form.


 Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income                                                     page 2
                   Case 19-55426-jwc                      Doc 1      Filed 04/04/19 Entered 04/04/19 14:26:12                            Desc
                                                                    Petition Page 52 of 55
  Fill in this information to identify your case:


  Debtor 1          JUSTIN                                            VEREEN
                         First Name              Middle Name                Last Name

  Debtor 2
  (Spouse, If filing)    First Name              Middle Name                Last Name


  United States Bankruptcy Court for the:    Northern District of Georgia

  Case number
  (If known)
                                                                                                       U Check if this is an amended filing




Official Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                         12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).


Part 1:        Identify the Kind of Debts You Have

1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
   personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
   Individuals Filing for Bankruptcy (Official Form 101).

   U No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
         submit this supplement with the signed Form 122A-1.
    gi Yes. Go to Part 2.

Part 2:        Determine Whether Military Service Provisions Apply to You


2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

         No. Go to line 3.
   U Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
          10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                U No. Go to line 3.
                 U Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
                        Then submit this supplement with the signed Form 122A-1.

3. Are you or have you been a Reservist or member of the National Guard?
    g No. Complete Form 122A-1. Do not submit this supplement.
    LI Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
         U No. Complete Form 122A-1. Do not submit this supplement.
         U Yes. Check any one of the following categories that applies:

                    I was called to active duty after September 11, 2001, for at least         If you checked one of the categories to the left, go to
                    90 days and remain on active duty.                                         Form 122A-1. On the top of page 1 of Form 122A-1,
                                                                                               check box 3, The Means Test does not apply now, and
                    I was called to active duty after September 11, 2001, for at least         sign Part 3, Then submit this supplement with the Signed
                    90 days and was released from active duty on
                                                                                               Form 122A-1. You are not required to fill out the rest of
                    which is fewer than 540 days before I file this bankruptcy case.
                                                                                               Official Form 122A-1 during the exclusion period. The
                        I am performing a homeland defense activity for at least 90 days.      exclusion period means the time you are on active duty
                                                                                               or are performing a homeland defense activity, and for
                        I performed a homeland defense activity for at least 90 days,          540 days afterward. 11         § 707(b)(2)(0)(11),
                        ending on                       , which is fewer than 540 days
                                                                                               If your exclusion period ends before your case is closed,
                        before I file this bankruptcy case.
                                                                                               you may have to file an amended form later.


 Official Form 122A-1Supp                     Statement of Exemption from Presumption of Abuse Under § 707(b)(2)
   Case 19-55426-jwc   Doc 1     Filed 04/04/19 Entered 04/04/19 14:26:12   Desc
                                Petition Page 53 of 55


CAPITAL ONE AUTO
P 0 BOX 259407
PLANO, TX 75025

EMMETT GOODMAN
544 MULBERRY ST STE 800
MACON, GA 30096

DALYS TRUCK DRIVING SCHOOL
2314 PEACHTREE INDUSTRIAL BLVD
BUFORD, GA 30518

ONEMAIN
PO BOX 742536
ONCINATTI, OH 45274

CAPITAL ONE
P 0 BOX 30281
SALT LAKE CITY, UT 84130-0281

FIRST FEDERAL CREDIT CONTROL
2470 CHAGRIN BLVD
STE 205
BEACHWOOD, OH 44122-5630

OPTIMUM OUTCOMES
PO BOX 58015
RALEIGH, NC 27658

THE BUREAUS
650 DUNDEE RD
SUITE 370
NORTHBROOK, IL 60062
    Case 19-55426-jwc     Doc 1    Filed 04/04/19 Entered 04/04/19 14:26:12   Desc
                                  Petition Page 54 of 55

U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01255476 (0J) OF 04/04/2019


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

•   1     7IN   19-55426               1                      $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - JUSTIN VEREEN


TOTAL:                                                        $ 0.00


FROM: Justin Vereen
      4473 Creekford Drive
      Duluth, GA 30096




                                     Page 1 of 1
                  Case 19-55426-jwc                Doc 1        Filed 04/04/19 Entered 04/04/19 14:26:12                                 Desc
                                                               Petition Page 55 of 55
   Case Number: 19-55426                                       Name: Vereen                                                   Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

CZ Individual - Series 100 Forms                                                              El Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 0 Complete List of Creditors (names and addresses of all creditors)                           0 Last 4 digits of SSN
 El Pro Se Affidavit (due within 7 days, signature must be notarized,                          El Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                          El Type of Debtor
 El Signed Statement of SSN (due within 7 days)                                                El Chapter
                                                                                               0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        El Statistical Estimates
     Statement of Financial Affairs                                                            O Venue
     Schedules: A/B C D E/ F G H I J El J-2 (different addressfor Debtor 2)                    O Attorney Bar Number
     Summary of Assets and Liabilities
     Declaration About Debtor(s) Schedules                                                                               Case filed via:
     Attorney Disclosure of Compensation                                                           CZ Intake Counter by:
     Petition Preparer's Notice, Declaration and Signature (Form 119)                                   O Attorney
     Disclosure of Compensation of Petition Preparer (Form 2800)                                        CZ Debtor - verified ID
     Chapter 13 Current Monthly Income                                                                  O Other - copy of ID: (330) 998-8273
     Chapter 7 Current Monthly Income
     Chapter 11 Current Monthly Income                                                             El Mailed by:
     Certificate of Credit Counseling (Individuals only)                                               El Attorney
     Pay Advices (Individuals only) (2 Months)                                                         O Debtor
     Chapter 13 Plan, complete with signatures (local form)                                            O Other:
     Corporate Resolution (Business Ch. 7 & 11)
                                                                                                              History of Case Association
   Ch.11 Business
   O 20 Largest Unsecured Creditors
                                                                                                   Prior cases within 2 years: None.
   O List of Equity Security Holders
   O Small Business - Balance Sheet
   1=1 Small Business - Statement of Operations                                                    Signature:
   El Small Business - Cash Flow Statement
   O Small Business - Federal Tax Returns                                                                owledgment of receipt of check list

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   El Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in fall at the time of case filing, an Order will be forthcoming:
       • Paid $_0.00 E 2g-Order Granting            IZ 3g-Order Granting 10-day iinitial payment of $ 75.00 due within 10 days)
       • 2d-Order Denying with filing fee of $_____ due within 10 days D IFP filed (Ch.7 Individuals Only)
      1=1 No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                  You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                           All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                    **Failure to Comply may result in the dismissal of your case.**
                                                        UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000

 Intake Clerk: 0. Jones, Ill                      Date: 4/4/19                       Case Opener:                                          Date:
